Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 16-28) in the reply filed on 12/16/2020 is acknowledged.  Currently, claims 1-15 are canceled, claims 29 and 30 are withdrawn from consideration as non-elected invention, and claims 16-30 are pending.

Information Disclosure Statement
The information disclosure statement filed on 06/21/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  No legible copy of each cited foreign patent document and non-patent literature publication has been provided.  First Named Inventor and Attorney Docket Number on the IDS do not match the record. 

Claim Objections
Claims 18, 22-24 and 26 are objected to because of the following informalities:
A.	Claim 18 recites the limitation "the laser-sensitive additive" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 18 is 
B.	Claims 22-24 and 26, each recites the limitation "layer (iii)” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claims 22-24 and 26 are dependent from claim 21, but there is no recitation of the layer (iii) in claim 21.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 17 and 19-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pudleiner et al. (US 2014/0349038 A1).
Claims 16 and 19:  Pudleiner teaches a film ([0011] and [0102]) comprising at least one layer (A) [0012] {meets the claimed layer (i)} containing at least one blend from at least one or several poly or co-polycondensate(s) of terephthalic acid or naphthalene dicarboxylic acid {meet the claimed aromatic and/or a cycloalkyl dicarbonic acid} {instant claim 19} and cyclohexane-1,4-dimethanol {meet the claimed aliphatic, cycloaliphatic and/or araliphatic diols with 2 to 16 carbon atoms} with one or several poly or co-polycarbonates(s) [0093], wherein the portion of poly or co-polycarbonates(s) in the blend lies in a range of 1-90 wt. % [0054] {overlaps with the 
Claim 17:  Pudleiner teaches the layer (A) contains at least one laser-sensitive additive [0092].
Claim 20:  Pudleiner teaches the blend from at least one or several poly or co-polycondensate(s) of terephthalic acid or naphthalene dicarboxylic acid {meet the claimed aromatic and/or a cycloalkyl dicarbonic acid} and cyclohexane-1,4-dimethanol {meet the claimed aliphatic, cycloaliphatic and/or araliphatic diols with 2 to 16 carbon atoms} with one or several poly or co-polycarbonates(s) [0093] comprises a blend from poly or co-polybutylene terephthalate [0054], provided that the portion of poly or co-polycarbonates(s) in this blend lies in a range of 1-90 wt. % [0054] {overlaps with the claimed 50-90 wt. %}, and wherein the poly or the co-polyterephthalate has a portion of 1,4-cyclohexane dimethanol, in a range of at least 15 mol % related to the diol components [0080] {overlaps with the claimed 20-80 mol %}.
Claims 21, 22 and 26:  Pudleiner teaches the film comprises two layers (B) {meet the claimed layers (ii) and (iii)} {instant claims 21 and 26}
Claim 23:  Pudleiner teaches the layers (B) can optionally be free from poly and/or co-polycarbonate [0013].
Claim 24:  Pudleiner teaches the layers (B) have a portion of 1,4-cyclohexane dimethanol in a range of 25-75 mol % {overlaps with the claimed 20-80 mol %}, related to the diol components of one or several poly or co-polycondesate(s) of terephthalic acid or naphthalenedicarboxylic acid {meet the claimed aromatic and/or a cycloalkyl dicarbonic acid} and cyclohexane-1,4-dimethanol {meets the claimed aliphatic, cycloaliphatic and/or araliphatic diols with 2 to 16 carbon atoms} ([0013] and [0014]).
Claim 25:  Pudleiner teaches the film has a thickness of 20-300 µm [0115] {overlaps with 30-145 µm}.
Claims 27 and 28:  Pudleiner teaches a layer construction comprising at least one of the film, wherein the film is produced by means of coextrusion [0102].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pudleiner et al. (US 2014/0349038 A1) as applied to claim 16 above.
Pudleiner teaches the claimed invention as set forth above.
Claim 18:  Pudleiner teaches the layer (A) contains at least one laser-sensitive additive such as carbon black [0092].  With the respect to the amount of the amount of the laser-sensitive additive, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the content of the laser-sensitive additive, and the motivation would be to control the tinting property of the film.  A prima facie case of obviousness may be rebutted; however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529.  The examiner can normally be reached on Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BS
February 24, 2021
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785